Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-15, 17-22 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1, 2, 7, 8, 12, 13, 18, 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG1 Meting #90bis (R1-1717035).
(see at least section 3, random access may be configured for a NR network comprising gNB and UE), comprising:
determining, by a terminal, a Physical Random Access Channel (PRACH) time domain resource configured by a base station for the terminal, wherein the PRACH time domain resource comprises at least one time slot (see at least section 3, PRACH parameters may be configured, including RACH slot resources e.g. bitmap, configuration table); and
when it is determined that the at least one time slot comprises a first type of Orthogonal Frequency Division Multiplexing (OFDM) symbols used for transmitting Synchronization Signal Blocks (SS Blocks) and/or Remaining Minimum System Information (RMSI), performing, by the terminal, random access through an OFDM symbol different from the first type of OFDM symbols in the at least one time slot (see at least section 3 and page 2, “…To avoid conflicting with SSBs, gNB and UE can ignore the RACH slot conflicted with the SSBs area and select next possible RACH slot…”, thus using symbols for random access other than SSB symbols).
For claim 2, 3GPP teaches claim 1, 3GPP further teaches: wherein the performing, by the terminal, random access according to any one of following manners: Manner I, performing, by the terminal, the random access at a time slot which does not comprise the first type of OFDM symbols (see at least section 3 and page 2, “…To avoid conflicting with SSBs, gNB and UE can ignore the RACH slot conflicted with the SSBs area and select next possible RACH slot…”, thus using symbols for random access other than SSB symbols); and Manner II, performing, by the terminal, the random access through continuous OFDM symbols except the first type of OFDM symbols in the time slot comprising the first type of OFDM symbols.
For claim 7, 3GPP teaches: A random access method (see at least section 3, random access may be configured for a NR network comprising gNB and UE), comprising:
(see at least section 3, PRACH parameters may be configured, including RACH slot resources e.g. bitmap, configuration table); and
when it is determined that the at least one time slot comprises a first type of Orthogonal Frequency Division Multiplexing (OFDM) symbols used for transmitting Synchronization Signal Blocks (SS Blocks) and/or Remaining Minimum System Information (RMSJ), receiving and detecting, by the base station, the PRACH on an OFDM symbol different from the first type of OFDM symbols in the at least one time slot (see at least section 3 and page 2, “…To avoid conflicting with SSBs, gNB and UE can ignore the RACH slot conflicted with the SSBs area and select next possible RACH slot…”, thus using symbols for random access other than SSB symbols).
For claim 8, 3GPP teaches claim 7, 3GPP further teaches: wherein the receiving and detecting, by the base station, the PRACH according to any one of following manners: Manner I, receiving and detecting, by the base station, the PRACH at a time slot which does not comprise the first type of OFDM symbols (see at least section 3 and page 2, “…To avoid conflicting with SSBs, gNB and UE can ignore the RACH slot conflicted with the SSBs area and select next possible RACH slot…”, thus using symbols for random access other than SSB symbols); and Manner II, receiving and detecting, by the base station, the PRACH on continuous OFDM symbols except the first type of OFDM symbols in the time slot comprising the first type of OFDM symbols.
Claim 12 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 13 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.

Claim 19 recites an apparatus substantially similar to the method of claim 8 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 3, 6, 9, 11, 14, 17, 20, 22 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meting #90bis (R1-1717035) in view of Yoon et al. (US 2019/0274172).
(section 3), but not explicitly: wherein the terminal determines a random access manner according to followings: determining, by the terminal, a random access manner according to a pre-configured rule; or receiving, by the terminal, an indication signaling transmitted by the base station through the RMSI, and determining a random access manner according to the indication signaling.  Yoon from an analogous art teaches (see at least 0170-0172, RACH slot and SS block information may be indicated to determine whether slots are completely occupied by SS blocks or partially occupied; unused symbols in partially occupied slots may be utilized for RACH, thus UE may determine RACH transmission either in symbols of a slot with some SS blocks or a slot without any SS blocks).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yoon to the system of claim 2, so the UE may receive RMSI signaling (suggested by 3GPP) including slot and SS block information to determine whether slot(s) are completely occupied i.e. use another slot, or partially occupied i.e. use some symbols within a slot with SS blocks, as suggested by Yoon.  The motivation would have been to enhance random access by determining usable resources within slots containing some SS block transmissions (Yoon 0170-0172).
For claim 6, 3GPP teaches claim 2, but not explicitly: wherein the performing, by the terminal, the random access through the continuous OFDM symbols except the first type of OFDM symbols in the time slot comprising the first type of OFDM symbols comprises: selecting, by the terminal, at least one idle OFDM symbol between the first type of OFDM symbols from the time slot comprising the first type of OFDM symbols, or at least one idle OFDM symbol at end of the time slot comprising the first type of OFDM symbols; and performing, by the terminal, the random access through selected OFDM symbol.  Yoon from an analogous art teaches (see at least 0170-0172, RACH slot and SS block information may be indicated to determine whether slots are completely occupied by SS blocks or partially occupied; unused symbols in partially occupied slots may be utilized for RACH, thus UE may determine RACH transmission in symbols e.g. middle or end symbol(s) of a slot with some SS blocks (see fig. 16-18)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yoon to the system of claim 2, so the UE may receive slot and SS block information to determine using partially occupied slots for random access transmission e.g. including middle and/or end symbol(s) within the slot, as suggested by Yoon.  The motivation would have been to enhance random access by determining usable resources within slots containing some SS block transmissions (Yoon 0170-0172, fig. 16-18).
For claim 9, 3GPP teaches claim 8, but not explicitly: wherein before the receiving and detecting, by the base station, the PRACH on the continuous OFDM symbols except the first type of OFDM symbols in the time slot comprising the first type of OFDM symbols, the method further comprises: determining, by the base station, that in the time slot comprising the first type of OFDM symbols, a quantity of remaining continuous OFDM symbols for uplink transmission except the first type of OFDM symbols is not less than a quantity of actually used OFDM symbols for random access.  Yoon from an analogous art teaches (see at least 0170-0172, RACH slot and SS block information may be indicated to determine whether slots are completely occupied by SS blocks or partially occupied; unused symbols in partially occupied slots may be utilized for RACH, with ‘partial occupation’ defined by having a length of unoccupied symbols equal to or longer than length needed for RACH, thus BS may determine RACH transmission in symbols of a slot with some SS blocks (see fig. 16-18)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yoon to the system of claim 8, so the BS may determine from slot and SS block information the partially occupied slots for random access transmission e.g. length/quantity of unoccupied symbols is equal to or longer than length/quantity needed for RACH, as suggested by Yoon.  The motivation would have been to enhance random access by determining usable resources within slots containing some SS block transmissions (Yoon 0170-0172, fig. 16-18).
wherein the receiving and detecting, by the base station, the PRACH on the continuous OFDM symbols except the first type of OFDM symbols in the time slot comprising the first type of OFDM symbols comprises: selecting, by the base station, at least one idle OFDM symbol between the first type of OFDM symbols from the time slot comprising the first type of OFDM symbols, or at least one idle OFDM symbol at end of the time slot comprising the first type of OFDM symbols; and receiving and detecting, by the base station, the PRACH on selected OFDM symbol.  Yoon from an analogous art teaches (see at least 0170-0172, RACH slot and SS block information may be indicated to determine whether slots are completely occupied by SS blocks or partially occupied; unused symbols in partially occupied slots may be utilized for RACH, thus BS may determine RACH transmission in symbols e.g. middle or end symbol(s) of a slot with some SS blocks (see fig. 16-18)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yoon to the system of claim 8, so the BS may determine from slot and SS block information the partially occupied slots for random access transmission e.g. including middle and/or end symbol(s) within the slot, as suggested by Yoon.  The motivation would have been to enhance random access by determining usable resources within slots containing some SS block transmissions (Yoon 0170-0172, fig. 16-18).
Claim 14 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 17 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 20 recites an apparatus substantially similar to the method of claim 9 and is rejected under similar reasoning.
Claim 22 recites an apparatus substantially similar to the method of claim 11 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 4, 10, 15, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 4, 15 the prior art fails to teach/suggest: wherein before performing, by the terminal, the random access through the continuous OFDM symbols except the first type of OFDM symbols in the time slot comprising the first type of OFDM symbols, the method further comprises: determining, by the terminal, that in the time slot comprising the first type of OFDM symbols, a quantity of remaining continuous OFDM symbols for uplink transmission except the first type of OFDM symbols is not less than a quantity of actually used OFDM symbols for the random access; wherein the terminal determines a quantity of the remaining continuous OFDM symbols for uplink transmission according to followings: determining, by the terminal, a ratio of a Subcarrier Spacing (SCS) of a PRACH configured by the base station to an SCS of an SS Block; and determining, by the terminal, a product of the quantity of remaining continuous OFDM symbols in the time slot comprising the first type of OFDM symbols and the ratio as the quantity of the remaining continuous OFDM symbols for uplink transmission.  The closest prior art Yoon et al. (US 2019/0274172) discloses SCS configuration for PRACH (see at least Abstract) but not the limitations of claim 4.
For claim 10, 21 the prior art fails to teach/suggest: wherein the base station determines a quantity of the remaining continuous OFDM symbols for uplink transmission according to followings: determining, by the base station, a ratio of a Subcarrier Spacing (SCS) of a PRACH configured for the terminal to an SCS of an SS Block; and determining, by the base station, a product of the quantity of remaining continuous OFDM symbols in the time slot comprising the first type of OFDM symbols and the ratio as the quantity of the remaining continuous OFDM symbols for uplink transmission.  The closest (see at least Abstract) but not the limitations of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jung et al. (US 2018/0279380) discloses a method and apparatus for random access on a wireless communication network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467